 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10    MANUEL ANTHONY RAMOS,                                Case No. 1:18-cv-00207-AWI-SAB-HC

11                   Petitioner,                           ORDER DENYING MOTION FOR
                                                           APPOINTMENT OF COUNSEL
12           v.
                                                           (ECF No. 22)
13    DANIEL PARAMO,

14                   Respondent.

15

16          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

17 pursuant to 28 U.S.C. § 2254.

18          Petitioner has moved for appointment of counsel. (ECF No. 22). There currently exists no

19 absolute right to appointment of counsel in habeas proceedings. See, e.g., Chaney v. Lewis, 801
20 F.2d 1191, 1196 (9th Cir. 1986); Anderson v. Heinze, 258 F.2d 479, 481 (9th Cir. 1958).

21 However, the Criminal Justice Act authorizes the appointment of counsel at any stage of the

22 proceeding for financially eligible persons if “the interests of justice so require.” 18 U.S.C. §

23 3006A(a)(2)(B). See also Rule 8(c), Rules Governing Section 2254 Cases. To determine whether

24 to appoint counsel, the “court must evaluate the likelihood of success on the merits as well as the

25 ability of the petitioner to articulate his claims pro se in light of the complexity of the legal issues

26 involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).
27          Petitioner argues that counsel should be appointed because Petitioner is untrained in the

28 law and the petition raises extremely complex legal issues. Upon review of the petition and


                                                       1
 1 Petitioner’s other submissions in this case, the Court finds that Petitioner, with assistance from

 2 others, appears to have a sufficient grasp of his claim and that he is able to articulate that claim

 3 adequately. The legal issues involved are not extremely complex, and Petitioner does not

 4 demonstrate a likelihood of success on the merits such that the interests of justice require the

 5 appointment of counsel at the present time.

 6          Accordingly, IT IS HEREBY ORDERED that the motion for appointment of counsel

 7 (ECF No. 22) is DENIED.

 8
     IT IS SO ORDERED.
 9

10 Dated:     January 22, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
